DETAILED ACTION
This Office action is in response to the amendment filed 23 March 2022. Claims 1-9, 11-19, 21, and 22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7-9, 11, 12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0324590) in view of Chen et al. (US 2013/0121173) and Abouelseoud et al. (US 2019/0222995) with support from Vanderhulst et al. (EP3119129A1).
For Claims 1 and 11, Lee teaches a computer-implemented method for performing sensing analysis, without authorization to communicate over a protected access wireless network, the sensing analysis performed on a recipient device associated with the protected access wireless network (paragraph 17: Wi-Fi), , the system comprising one or more processors in communication with a data storage (see paragraphs 49, 51, 52: processors, data storage; paragraph 4: units), the method comprising: 
generating an inspection packet to generate a response from the recipient device, the inspection packet comprising an address associated with the recipient device as a receiver address and a generated address as a sender address (see paragraphs 17, 18, 23: probe request, generated address, detecting authenticated access points); 
transmitting the inspection packet to the recipient device (see paragraphs 17-18); 
receiving a response packet from the recipient device, the response packet comprising the generated address as a receiver address (see paragraph 18, probe response directed to sender of probe request).
Lee as applied above is not explicit as to, but Chen teaches generating a derivative metric from the response packet (see paragraph 33: probe request/response; paragraphs 20-21: deriving distance from RTT, paragraph 2: deriving distance with RSSI); and 
outputting the derivative metric (as cited above and abstract: using derived metric for determining distance).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the probe sequence of Lee as shown in Chen to determine additional information about the target of the probe request. The motivation would be to provide the probing device with information to select an optimal authenticated AP.
The references as applied above are not explicit as to, but Abouelseoud teaches a sensing process in which the recipient device is a recipient client device (see paragraphs 6, 112-113, 115: new client station broadcasts probe packets to discover recipient client stations in a network with which the new client station is not associated).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for sensing analysis between client devices as in Abouelseoud when implementing the method of Lee and Chen. The motivation would be to provide a client to join wireless networks of various topologies.
While Lee does teach that the probe packet is provided without access control and without the probing device being associated with a network (see paragraph 23, 27: a connection request follows the probing process), the references as applied above are not explicit as to, but Vanderhulst shows that probe requests are typically not encrypted (see paragraph 8: Wi-Fi case).
Thus it would have been obvious to a person of ordinary skill in the art at the time the application was filed that the inspection packet lacks encryption that is expected by the protected access wireless communication standard to access the recipient device. One of ordinary skill would have used such a probe request with the reasonably predictable result of providing a known type of packet in a known type of network.
For Claims 2 and 12, Lee further teaches the method, wherein the generated address is a mock or spoof address (see paragraphs 17, 18, 23).  
For Claims 4 and 14, Lee as applied above is not explicit as to, but Chen teaches the method, wherein generating the derivative metric comprises determining a Received Signal Strength Indicator (RSSI) (see paragraph 2: it is known to derive RSSI in such a manner).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the probe sequence of Lee as shown in Chen to determine additional information about the target of the probe request. The motivation would be to provide the probing device with information to select an optimal authenticated AP.
For Claims 7 and 17, Lee as applied above is not explicit as to, but Chen teaches the method, wherein generating the derivative metric comprises determining Time of Flight (ToF) information (see paragraphs 23-24, 26: ToF equals the RTT less the delay).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply corrections to RTT as in Chen when determining distance as in Chen. One of ordinary skill would have been able to do so with the reasonably predictable result of determining distance using a known calculation with known inputs.
For Claims 8 and 18, Lee as applied above is not explicit as to, but Chen as modified with Lee and Abouelseoud above teaches the method, wherein the TOF information is used to obtain a distance to the recipient client device (see paragraphs 23-24, 26: ToF equals the RTT less the delay).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply corrections to RTT as in Chen when determining distance as in Chen. One of ordinary skill would have been able to do so with the reasonably predictable result of determining distance using a known calculation with known inputs.  
For Claims 9 and 19, Lee further teaches the method, wherein the protected access wireless network comprises a WiFi network (see paragraph 22).  

Claims 3, 5, 6, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0324590), Chen et al. (US 2013/0121173), Abouelseoud et al. (US 2019/0222995), and Vanderhulst et al. (EP3119129A1) as applied to claims 1 and 11 above, and further in view of Da Silva et al. (US 2020/0323034).
For Claims 3 and 13, while Abouelseoud further teaches repeating the probing process to discovery neighboring client devices (see paragraph 249), the references as applied above are not explicit as to, but Da Silva teaches the method, wherein generating the inspection packet, transmitting the inspection packet, and receiving the response packet are performed repeatedly to generate the derivative metric (see paragraphs 11, 28: measurements repeated over time).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to continue performing measurements as in Da Silva when implementing the method of Lee and Chen. The motivation would be to maintain current information about wireless environments which are known to change frequently.
	For Claims 5 and 15, the references as applied above are not explicit as to, but Da Silva teaches the method, wherein generating the derivative metric comprises determining Channel State Information (CSI) (see paragraphs 15-16: metrics include CSI; paragraphs 22-23: packet addressing).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine CSI as in Da Silva when measuring network properties to determine distance as in Lee and Chen. One of ordinary skill would have been able to derive a known metric and employ it for a known purpose with reasonably predictable results.
For Claims 6 and 16, the references as applied above are not explicit as to, but Da Silva teaches the method, wherein generating the inspection packet, transmitting the inspection packet, and receiving the response packet are performed repeatedly to generate the derivative metric, and wherein the CSI information is used to determine proximity of a user to the recipient client device (see paragraphs 15-16, claim 1: determining proximity to inspecting or recipient device).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to detect users as in Da Silva when collecting network information as in Lee and Chen. One of ordinary skill would have been able to do so with the reasonably predictable result of monitoring user activity in the environment of the wireless network.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0324590), Chen et al. (US 2013/0121173), Abouelseoud et al. (US 2019/0222995), and Vanderhulst et al. (EP3119129A1) as applied to claims 1 and 11 above, and further in view of Shin et al. (US 2022/0005337).
For Claims 21 and 22, the references as applied above are not explicit as to, but in a similar field of endeavor, Shin teaches that it is known to use a null frame transmission and ack reception process to calculate CSI in relation to neighboring client devices (see paragraphs 48, 54).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a null frame as in Shin when generating an unencrypted inspection packet as in Lee, Chen, Abouelseoud, and Vanderhulst. One of ordinary skill would have been able to do so with the reasonably predictable result of determining CSI using a known process.

Response to Arguments
The amendment filed 23 March 2022 has been entered.
Previous objections and rejections under 35 USC 112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ginzburg (US 2007/0201410) teaches a system in which prior to establishing a direct link with another station, a station sends a null packet to the other station to determine channel conditions. Pefkianakis et al. (US 2018/0124694) teaches an AP and non-associated UE exchange null frame and ack to determine CSI. Bodas et al. (US 2015/0023185) teaches a system in which a UE broadcasts frames to other UEs and measures power of ACKs returned therefrom in order to determine whether to adjust transmission parameters. Russell et al. (US 2013/0301441) teaches a system in which an AP sends null packets to clients in order to determine traffic characteristics.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/6/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466